 Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                   Page 1 of 12 PageID 189


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

VALARIE SMITH                                  §
                                               §
       Plaintiff,                              §
                                               §
CHARLES SMITH                                  §
                                               §
       Intervenor,                             §      CIVIL ACTION NO. 2:18-cv-00210-D
                                               §
v.                                             §
                                               §
STATE FARM LLOYDS                              §
                                               §
       Defendant.                              §


         DEFENDANT STATE FARM LLOYDS’ TRADITIONAL MOTION FOR
                          SUMMARY JUDGMENT



TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW STATE FARM LLOYDS (“State Farm”), Defendant, making this

Traditional Motion for Summary Judgment (“Motion”) against Valarie Smith, Plaintiff and

Charles Smith, Intervenor (collectively “the Smiths”) pursuant to Federal Rule of Civil Procedure

56 on the basis that no valid contract of insurance existed on the date of loss in question because

State Farm provided proper notice to the Smiths of the non-renewal of their homeowner’s policy

before the fire in question. Since State Farm did not have a valid contract with the Smiths on the

date of loss it did not breach any contract with the Smiths. Similarly, State Farm did not commit

any statutory violations, deceptive practices or bad faith. In support of this Motion, State Farm will

show the following:




DEFENDANT STATE FARM LLOYDS’ TRADITIONAL MOTION FOR SUMMARY JUDGMENT
PAGE 1
 Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                   Page 2 of 12 PageID 190


                                                 I.
                                      SUMMARY OF MOTION

       1.      The Smiths own/ed the property located at 1821 Highway 194 in Plainview, Hale

County Texas (the “Property”). See Ex. D; Valarie Smith Depo Page 9:2-6. At one time, State

Farm insured the Property under a homeowner’s policy number 84-B5-Z131-9 (the “Policy”). See

Ex. F-5. According to the terms of the Policy and general principles of contract law, State Farm

could elect to cancel or not renew the Policy. See Ex. F-5. In the event of such an election, the

terms of the Policy required State Farm to “deliver to [the Smiths], or mail to [the Smiths] at their

mailing address, written notice of State Farm’s refusal to renew not later than the 30th day before

the date on which this [P]olicy expires.” See Ex. F-5.

       2.      State Farm elected not to renew the Smiths’ Policy in December 2017, prior to its

expiration on March 14, 2018. See Ex. F-1. This election was based in part on the fact that the

Smiths submitted a previous claim for hail damage to the Property and, after receiving some of

their policy benefits on that claim, the Smiths failed to complete the work to repair the Property

promptly after the date of loss. See Ex. F-1 & F-4. Accordingly, State Farm provided written

notification of its intention not to renew the Policy to the Smiths. See Ex. F-1. This notification

occurred on or about February 7, 2018. See Ex. F-1. Pursuant to that notification, the Policy

terminated on March 14, 2018. See Ex. F-1.

       3.      The Smiths’ insurance premiums were not escrowed. See Ex. G. Instead, monthly

statements were mailed to the Smiths. See Ex. G. The monthly statements included multiple

vehicle policies as well as three homeowners’ policies, one of which was the Policy. See Ex. G &

D; Valarie Smith Depo Page 14:11-13, 15:24-16:12. Beginning with the statement for payment

due on or before February 14, 2018, the Policy is clearly noted as “Billing through payment plan

has been discontinued. -Policy removed from your account.” See Ex. G-1. Accordingly, the last



DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                                2
 Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                    Page 3 of 12 PageID 191


premium payment made by the Smiths for the Policy was in January 26, 2018. See Ex. G.

Thereafter the Smiths received invoices for all of their State Farm Policies, including the

homeowner’s policies in force on two other homes. The policy for the Plainview home was not

listed on these invoices and no premiums were charged for coverage of the Plainview property.

See Ex. G-3 through G-5.

        4.     The Smiths made a claim with State Farm for fire damage which occurred on May

1, 2018 (“the fire”) to the Property under the Policy. See Ex. E; Dean Depo Page 38-39. State Farm

denied the claim because there was no policy in effect on the date of loss. See Ex. D; Valarie Smith

Depo Page 56-57. The denial of this claim gave rise to this lawsuit which Plaintiff filed against

State Farm on October 16, 2018. See Plaintiff’s Complaint. Intervenor joined the lawsuit on June

18, 2019. See Plaintiff’s Complaint. See Intervenor Original Complaint on file by this Court.

        5.     The Smiths allege causes of action against State Farm for breach of contract,

violations of the Texas Insurance Code, bad faith, and deceptive trade practices. Since State Farm

had no valid policy in effect covering the Property on the date of loss when the Fire occurred, all

of Plaintiff’s and Intervenor’s causes of action fail as a matter of law.

                                            II.
                                 SUMMARY JUDGMENT EVIDENCE

        6.     State Farm relies upon the following evidence to support this Motion:

        Exhibit A:     Certified Copy of Petition for Divorce

        Exhibit B:     Excerpts from the Deposition of Charles Smith taken October 4, 2019

        Exhibit C:     Affidavit of Leonard Garcia [PROVING UP PARTS OF 4-16-17 CLAIM
FILE]

        Exhibit D:     Excerpts from the Deposition of Valarie Smith taken April 18, 2019

        Exhibit E:     Excerpts from the Deposition of Kenneth Dean taken May 23, 2019




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                               3
 Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                Page 4 of 12 PageID 192


        Exhibit F:    Affidavit of DARRYL HARRIS [PROVING UP PARTS OF THE UW
FILE]

        Exhibit G:    Affidavit of KELLY THOMAS [PROVING UP BILLS]



                                              III.
                                      UNDISPUTED FACTS

A.      Undisputed Facts of the Smiths’ Claim

        7.     Valarie and Charles Smith were married to each other at the time they obtained

Policy Number 84-B5-Z131-9 from State Farm covering their residence at 1821 Highway 194,

Plainview, Hale County, Texas with a policy period of March 14, 2017, to March 14, 2018. See

Ex. D; Valarie Smith Depo. Page 12:5-6; 12:24-13:1; 14:3-13.

        8.     The Smiths filed previous claims with State Farm under their Policy, one of which

was for a hail loss that occurred at the Property on or about April 16, 2017. See Ex. C-1, C-2, &

D; Valarie Smith Depo Page 30:21-24; 42:1-4 and Ex. B; Charles Smith Depo Page 18.

        9.     State Farm made one or more payments to the Smiths under their Policy for the

April 16, 2017 hail loss. Valarie Smith Depo Page 31:9-32:2.

        10.    The Smiths are in the process of getting a divorce. Valarie Smith Depo Page 13:7-

25. They were living apart on the date the Fire occurred. See Ex. B; Charles Smith Depo Page

29:25 to Page 30:6. Plaintiff filed an original petition for divorce on January 11, 2018 in the

Randall County Court at Law #2. See Ex. A. No final decree of divorce has yet been entered. See

Ex. D; Valarie Smith Depo Page 13:12-19.

        11.    The address listed in the Declarations for the named insured, Valarie Smith, was

215 Quail Ridge Rd., Amarillo, Texas 79118. See Ex. F-5. Valarie Smith received her mail through

a locked mailbox at that address, and she is not aware of any problems by her or her neighbors

with the proper receipt of their mail. Valarie Smith Depo Page 11:5-20, 12:15-23.


DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                            4
 Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                 Page 5 of 12 PageID 193


       12.     The Smiths’ insurance premiums were not escrowed. See Ex. G. Instead, monthly

statements were mailed to the Smiths. See Ex. G.; Valarie Smith Depo Page 15:24-16:12. The

monthly statements included multiple vehicle policies as well as three homeowners’ policies, one

of which was the Policy. See Ex. G-1 through G-5; Valarie Smith Depo Page 14:11-13, 15:24-

16:12. Valarie Smith admitted she received a bill each month and she would always look at it, as

well as what she referred to as a declarations page every six months. See Ex. D; Valarie Smith

Depo Page 15:24-16:12; 17:3-11. Beginning with the statement for which payment was due on or

before February 14, 2018, the Policy is clearly noted as “Billing through payment plan has been

discontinued. -Policy removed from your account.” Accordingly, the last premium payment made

by the Smiths for the Policy was in January 26, 2018. See Ex. G. Further, multiple invoices were

received by Valarie Smith after February 2018 which did not list the Policy or charge premiums

for the Policy. See Ex. G-3 through G-5.

       13.     On May 1, 2018 a fire occurred at the Smiths’ Property. See Ex. F-3 and Ex. E;

Kenny Dean Depo Page 38:15 – 39:21. On May 2, 2018 the Smiths submitted a claim to State

Farm for the damage sustained by the Property as a result of the Fire. See Ex. E; Valarie Smith

Depo Page 38-39.

       14.     On May 31, 2018, State Farm notified the Smiths of its denial of their claim based

on the nonrenewal of their Policy which became effective on March 14, 2018, prior to the Fire

loss. See Ex. D; Valarie Smith Depo Page 56-57.

B.     The Policy

       15.     The Policy identifies the insured as Valarie Smith for the Property located at 1821

Highway 194, Plainview, Texas 79072. See Ex. F-5. It states in pertinent part:

                                  HOMEOWNERS POLICY

                                               ***


DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                             5
 Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                   Page 6 of 12 PageID 194



       SECTION I AND II CONDITIONS - NONRENEWAL

                                                ***

               a. We may not refuse to renew this policy solely because you are an elected official.

               b. We may refuse to renew this policy if you have filed three or more claims under
               the policy in any three-year period provided that we have given you notice in
               compliance with Texas law. Such notice will list two prior claims you have made
               under the policy and will provide, in part, that the filing by you of another claim
               could cause us to refuse to renew your policy.

               A claim under this subsection of this policy does not include a claim that is filed
               but is not paid or payable under the policy, a claim resulting from a loss caused by
               natural causes or an appliance-related claim that we are prohibited from using under
               Texas law.

               Consistent with Texas law, an appliance-related claim is a request for
               indemnification for a loss arising from the discharge or leakage of water or steam
               from an appliance that is the direct result of the failure of the appliance. An
               appliance means a household device operated by gas or electric current, including
               hoses directly attached to the device. The term includes air conditioning units,
               heating units, refrigerators, dishwashers, icemakers, clothes washers, water heaters
               and disposals.

               c. If we refuse to renew this policy, we must deliver to you, or mail to you at your
               mailing address shown in the Declarations, written notice of our refusal to renew
               not later than the 30th day before the date on which this policy expires. Proof of
               mailing will be sufficient proof of notice. If we fail to give you proper notice of our
               decision not to renew, you may require us to renew the policy.

       See Ex. F-5.

                                           IV.
                                 ARGUMENT AND AUTHORITIES

A.     Standard for a Traditional Motion for Summary Judgment

       16.     Summary judgment shall be rendered when the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law. FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323-25; Ragas v. Tennessee



DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                                 6
 Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                   Page 7 of 12 PageID 195


Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). A dispute regarding a material fact is

“genuine” if the evidence is such that a reasonable jury could return a verdict in favor of the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       17.     It is clear from the summary judgment proof that State Farm complied with the

terms of the Policy and applicable law by giving proper notice to the Smiths of the intent to non-

renew the Policy. After giving the Smiths proper notice and dropping the premium for the non-

renewed Policy from the Smiths’ monthly statements, State Farm non-renewed the Policy. Nearly

two months after the non-renewal, the Smiths turned in a claim under the nonrenewed Policy. State

Farm properly denied their claim. There is no genuine issue of material fact concerning the non-

renewal of the Policy. Furthermore, where there is no valid policy in effect on a given date of loss,

an insurer cannot breach a non-existent policy. Where there is no valid policy and no breach by an

insurer, a former policy holder is not entitled to recover for extra-contractual claims such as

statutory violations of the Texas Insurance Code, DTPA or for bad faith. State Farm is entitled to

judgment as a matter of law on all of the Smiths’ claims.

B.     State Farm Provided Timely Notice to the Smiths of the Nonrenewal of their Policy

       18.     In accordance with the terms of the Policy, State Farm notified the Smiths of its

decision not to renew the Policy. See Ex. F-1. The letter to the insureds was mailed to the address

listed in the Declarations, 215 Quail Ridge Rd., Amarillo, Texas 79118 as required by the Policy.

See Ex. F-1. An electronic copy was sent to the Smiths’ insurance agent Kenny Dean, as well. See

Ex. F-2, F-4, & E; Kenneth Dean Depo. Page 19: 7-15; 35:5-36:17. The letter to the Smiths was

sent out on February 7, 2018. See Ex. F-1. To further demonstrate that State Farm put the Smiths

on notice of the nonrenewal, State Farm notified the Smiths that the Policy would not be on their

combined bill after February 2018 and ceased to include charges for this homeowner’s policy on



DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                                7
 Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                  Page 8 of 12 PageID 196


the Smith’s monthly statements, and the final premium payment made by the Smiths for this Policy

was on January 26, 2018. See Ex. G, G-1 and G-2.

       19.     An insurance policy constitutes a contract for a period of time covered by the

contract. Tex. Farm Bureau Underwriters v. Rasmussen, 410 S.W.3d 335, 338, (Tex. App.—

Houston [1st Dist.] 2013, pet. denied). An insurer has an option not to renew a policy of insurance

if it provides advance written notice of the nonrenewal to the insured as required by TEX. INS.

CODE § 551.105. That statute provides:

       Unless the insurer has mailed written notice of nonrenewal or renewal with written
       notice of change in coverage … to the insured not later than the 30th day before the
       date on which the insurance policy expires, an insurer must renew an insurance
       policy, at the request of the insured, on the expiration of the policy.

       TEX. INS. CODE § 551.105.

       20.     The Policy State Farm issued to the Smiths mirrors the requirements of the above

statute with regard to notice of nonrenewal. State Farm made the determination that it would not

renew the Smiths’ Policy. See Ex. F-5. In order to effectuate that determination, State Farm sent

written notification of its intent not to renew to the Smiths in early February 2018. See Ex. F-1.

C.     The Smiths Ceased Paying Premiums in February 2018

       21.     As further evidence of the fact that State Farm notified the Smiths of the

nonrenewal, State Farm dropped the premium for the Policy at issue from the monthly statement

it sent to the Smiths, with a clear indication that particular Policy had been non-renewed. See Ex.

G-1 through G-5. The Smiths ceased making monthly premium payments for the Policy in

question, because they had been advised of the nonrenewal and were no longer being charged

premiums for the Policy which was removed from their bill. See Ex. G-1 through G-5. The last

premium payment that the Smiths made was January 26, 2018. The notice of nonrenewal was sent

to the Smiths on February 7, 2018. See Ex. F-1, G, and G-1 through G-D.



DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                                  8
 Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                    Page 9 of 12 PageID 197


       22.     An insured who fails to make premium payments cannot argue that his policy is

still in effect. See Rasmussen, 410 S.W.3d at 338. The payment of an insurance premium in

accordance with the terms of the insurance policy is generally a condition precedent to establish

liability against an insurer. Id. If the insured fails to meet this condition, then the policy expires.

Id. State Farm does not argue that the Smiths’ Policy terminated because of non-payment;

however, the Smiths’ non-payment establishes their knowledge of and acquiescence to the

nonrenewal decision by State Farm.

       23.     The Smiths contend that they did not receive State Farm’s notice of nonrenewal

and therefore their Policy should still be in effect. However, Texas law is clear there is no

automatic policy renewal that occurs at the expiration simply because insurer failed to send no

notice of nonrenewal to the insured. Texas Specialty Underwriters, Inc. v. Tanner, 997 S.W.2d

645,649 (Tex. App. – Dallas 1999, pet. denied). Such a construction of law “would be a significant

departure from case law applying basic contract principles of offer and acceptance to offers of

renewal.” Id. It would have the effect of creating an automatic policy renewal that could result in

a policyholder becoming liable for a renewal premium on an unwanted policy simply because the

insurance company never sent a notice of nonrenewal and the policyholder never affirmatively

opted not to renew the policy. “Insureds should be able to rely on a policy expiration date without

being subject to potential liability for unwanted renewal premiums.” Id.

       24.     For all of these reasons, the Smiths cannot prove the existence of a valid contract

between them and State Farm in effect on the date of loss when the Fire occurred. Neither can they

prove any breach by State Farm. Thus, their claims for breach of contract must fail as a matter of

law.

D.     The Smiths Cannot Prove Statutory Violations or Bad Faith




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                                  9
Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                     Page 10 of 12 PageID 198


        25.    As a general rule, an insured cannot recover policy benefits for an insurer’s

statutory violation if the insured does not have a right to those benefits under the policy. USAA

Texas Lloyds Co. v. Menchaca, 545 S.W.3d 479, 490 (Tex.2018). The Texas Supreme Court

clarified a prior ruling in another case to state that “there can be no claim for bad faith [denial of

an insured’s claim for policy benefits] when an insurer has promptly denied a claim that is in fact

not covered.” Menchaca, 545 S.W.3d at 490. Here, the Smiths do not even have a valid policy in

effect on the date of the Fire loss – much less a right to recover benefits under any policy.

        26.    An insurer’s liability for the tort of bad faith is distinct from its liability under its

insurance contact. Lyons v. Millers Cas. Ins., 866 S.W. 2d. 597, 600, (Tex. 1993). Insurance

carriers retain the right to deny questionable claims without being liable for bad faith, even where

the insured’s loss is ultimately found to be covered under the policy. Id.; Higginbotham v. State

Farm Mutual Automobile Ins. Co., 103 F.3d 456, 459, (5th Cir. 1997). Thus, the issue of bad faith

centers not on whether the claim was valid but whether the insurer’s conduct was reasonable in

rejecting the claim. Id. at 601. In other words, to prevail on a bad faith claim, the insured must

show that the insurer had no facts upon which to deny the claim. Higginbotham, 103 F.3d at 489.

As long as the insurer has a reasonable basis for denying or delaying payment of a claim, it is not

subject to bad faith Id.; Lyons, 866 S.W.2d at 600; see also Fritz Industries v. Wausau

Underwriters Ins. Co., 2004 WL 396258 (N.D. Tex. 2004) (granting summary judgment in favor

of insurer under Texas law).

        27.    The Smiths’ claim for the Fire was not even a questionable claim. There is no

genuine issue of material fact - there was no policy in effect with State Farm at the time of the

Fire.




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                                  10
Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                    Page 11 of 12 PageID 199


       28.     All of the Smiths’ claims for bad faith and deceptive insurance practices and

statutory violations fail. Because State Farm sent advance written notice to the Smiths of the

nonrenewal of their policy, State Farm did not commit any statutory violation and there is no

causation or damages to support claims of bad faith or deceptive insurance practices. And since

their contract, insurance code, and deceptive practices claims fail, so do their claims for attorneys’

fees. See TEX. CIV. PRAC. & REM. CODE §38.001(a) (party may recover attorneys’ fees in contract

claim in addition to valid claim); TEX. INS. CODE. §541.152(a)(1) (attorneys’ fees awarded to

plaintiff that prevails); TEX. INS. CODE. §542.060(a) (liability of insurer for attorneys’ fees

premised on liability for claim under Chapter 542).

                                                 VI.
                                    CONCLUSION AND PRAYER

       Wherefore, State Farm respectfully requests that this Court grant its Traditional Motion for

Summary Judgment as to all of Valarie and Charles Smith’s causes of action and claims, award to

State Farm all reasonable and necessary attorneys’ fees and costs incurred by State Farm in

defending against this action, and for such other and further relief to which State Farm may show

itself justly entitled. In the alternative, State Farm prays that the Court enter a partial summary

judgment in all extra contractual claims.




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                                11
Case 2:18-cv-00210-Z-BP Document 30 Filed 10/25/19                  Page 12 of 12 PageID 200


                                               Respectfully submitted,



                                               PACKARD HOOD JOHNSON & PAUL, LLP
                                               Amarillo Building, South Tower
                                               301 South Polk Street, Suite 375
                                               Lobby Box 34
                                               Amarillo, Texas 79101
                                               (806) 374-3300
                                               FAX (806) 374-3381
                                               dee@packardlawfirm.com


                                               By: /s/ Dee Johnson
                                                   Dee Johnson
                                                   State Bar No. 10705142

                                               ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of October, 2019, a true and correct copy of the

above and foregoing was served in accordance with the Federal Rules of Civil Procedure to the

following:

             Blair Saylor Oscarsson                 Brent Hamilton
             Sprouse, Shrader, Smith, PLLC          Brady & Hamilton, LLP
             701 S. Taylor, Suite 500               1602 13th Street
             Amarillo, Texas 79101                  Lubbock, Texas 79401
             (806) 468-3300 – telephone             (806) 771-1850 – telephone
             (806) 373-3454 – facsimile             (806) 771-3750 – facsimile
             Blair.oscarsson@sprouselaw.com         brent@bhlawgroup.com

             Attorneys for Plaintiff Valarie        Attorneys for Intervenor Charles Smith
             Smith



                                               /s/ Dee Johnson
                                               Dee Johnson




DEFENDANT’S TRADITIONAL MOTION FOR SUMMARY JUDGMENT                                             12
